960 F.2d 145
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.John Rodgers BURNLEY, Plaintiff-Appellant,v.Edward W. MURRAY;  Edward C. Morris;  Wade D. Blankenship;Richard A. Young;  Dr. Amonette;  Dr. Walker;  Dr. Morris;Frances L. Ashley; Nurse Meade;  Jimmy Hylton;  Robert W.Fry;  Eugene F.  Poutasse;  the Medical Society of VirginiaReview Organization, Inc., Defendants-Appellees,andBLAND CORRECTIONAL CENTER;  Virginia Department ofCorrections; David L. Smith;  Betty Lane;  P. L. Huffman;K. A.  Polinsky;  J. A. Hubbard;  Director of the StateTreasury;  C. D.  Larsen;  R. L. Chewning;  F. Newberry;  H.E. Wiley;  J. A. Mustard; Officer Reeves, Defendants.
No. 92-6175.
United States Court of Appeals,Fourth Circuit.
Submitted:  April 6, 1992Decided:  April 20, 1992

John Rodgers Burnley, Appellant Pro Se.
Karen Lynn Lebo, Gayl Branum Carr, Office of the Attorney General of Virginia, Richmond, Virginia;  Richard Edward Ladd, Jr., Penn, Stuart, Eskridge & Jones, Abingdon, Virginia;  Lawrence Joseph Bracken, II, Cassandra Carol Collins, Hunton & Williams, Richmond, Virginia, for Appellees.
Before ERVIN, Chief Judge, and MURNAGHAN and WILLIAMS, Circuit Judges.
PER CURIAM:

OPINION

1
John Rodgers Burnley appeals from the district court's order denying relief under 42 U.S.C. § 1983 (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Burnley v. Murray, No. CA-91-176-R (W.D. Va.  Oct. 25, 1991, Feb. 6, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED